Citation Nr: 9904085	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-42 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include the issue of whether a 
timely substantive appeal was received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977, and from October 1983 to October 1984.

In a November 1992 rating decision, the St. Petersburg, 
Florida, Regional Office (RO) determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder; and notice of that decision was sent to 
the veteran in December 1992.  A notice of disagreement was 
received in November 1993, in which the veteran requested a 
hearing; and a statement of the case was issued in January 
1994.  The veteran appeared at a hearing in May 1994 and 
submitted a Department of Veterans Affairs (VA) Form 9 
(Appeal to Board of Veterans' Appeals) at that time.  The 
case was subsequently forwarded to the Board of Veterans' 
Appeals (Board); and the Board remanded the case in October 
1996.  


REMAND

Under applicable criteria, a perfected appeal to the Board of 
Veterans' Appeals of a particular decision entered by a RO 
consists of a notice of disagreement in writing received 
within one year of the decision being appealed and, after a 
statement of the case has been furnished, a substantive 
appeal received within 60 days of the issuance of the 
statement of the case, or within the remainder of the one-
year period following notification of the decision being 
appealed.  38 U.S.C.A. § 7105 (West 1991).  As indicated in 
the introduction portion of this remand, it appears that the 
veteran's substantive appeal addressing the issue considered 
by this remand was received at the RO more than one year 
after the decision being appealed, and in excess of 60 days 
after the issuance of the statement of the case concerning 
this matter.  Since a timely substantive appeal is a 
requirement, and not a mere procedural technicality, in order 
for the Board to acquire jurisdiction over an appeal, 
consideration may be given to dismissing the veteran's case 
for failure to submit a timely substantive appeal.  However, 
the veteran has not been notified that the Board may consider 
dismissing his case on the basis that he did not perfect an 
appeal with regard to the November 1992 rating decision.  

Additionally, the Board remanded this case in October 1996 
for the purpose of scheduling the veteran for a hearing 
before a member of the Board if he confirmed that he desired 
such a hearing.  The Board also instructed that the RO obtain 
from the Social Security Administration (SSA) records 
pertinent to claims that the veteran had made for SSA 
benefits; and review of the claims file reveals that SSA 
records have been associated with the claims file.  However, 
there was no record indicating that a Board hearing was 
scheduled or held for the veteran.  In a November 1997 
statement, the veteran confirmed that he wanted to appear 
before at a hearing before a member of the Board at the RO.

To ensure due process, the case is REMANDED to the RO for the 
following action: 

1.  The RO should afford the veteran the 
opportunity to respond to, and/or submit 
any evidence pertinent to the issue of 
the timeliness of his substantive appeal 
with regard to the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for an acquired psychiatric disorder.  
Thereafter, the RO should provide the 
veteran and his representative a 
supplemental statement of the case which 
explicitly addresses the mandatory filing 
requirements for a timely substantive 
appeal, as set out in applicable law and 
regulations, including 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.202, 20.302 
(a), (b) (1998).

2.  The RO also should schedule for the 
veteran a hearing before a member of the 
Board at the RO.

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 3 -


